department of the treasury internal_revenue_service washington d c tax exempt and division government entities jan set bp getyd uniform issue list xxxkxkxkkkkxkkkkkkkkkkiok xxxxxkxkxkxkkxxkxkxkkxkxkkkkk xxxxkxkxkkkxkiookokkkkiok xxxxxxkxxkkxkxxkkkxkkkxkkk legend taxpayer a xxxxxxkxxxxxxkxkkxk taxpayer b xxxxxxkxkxxkxkxkkkkk executrix w xxxxxxxkxxkxxkxkxkkk annuity x ira y account z ‘ form a xxxxxxxkkxxxxxxxkx yooxqxxxxxoooxkxioooxk oooo kkk kkk kkk xxxxxkxkxkxkaxkkk xxxkkxkxkxkkkkkkk xxxkxxkkxkkkkkakkk xxxxxxxkxxkxkxxkkx xxxxxkxxxkkkxkkkk xxxxkxxxxkkkkkkkk xxxxxxxkkxkxkxkxkxkxk xxxxkxxkxkkkkxkkkkk financial_institution xxxxxxxxxxxxxxkxxk financial_institution m xxxxxxoxxxxxxxkxxxkx xxxxxxxxxxxxkxkxkx financial_institution n xxxxxxxxxxxxxxxx employerm court b xxxxxxxxkxxkxkkxkxkk amount d xxxxxxxxxxkxxxkx state l date date date date date xxxxxxkxxxxxkkk xxxxxxkxxxkkxxxkk xxxxxxkxxxkxxkxk xxxxxxkxxxxkxxkk xxxxxxkxxxkxkxkxkk xxxxxxxxxxkkkk dear xxxxxxxxxx this is in response to your ruling_request dated date as supplemented by correspondence dated date and date submitted by your authorized representative in which you as the court appointed executrix of taxpayer a request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code as applicable to an annuity described in code sec_403 pursuant to code sec_403 for a distribution from annuity x the following facts and representations have been submitted under penalty of perjury in support of the ruling requested executrix w represents that taxpayer a age received a distribution from annuity x a tax sheltered annuity retirement account described in code sec_403 totaling amount d executrix w asserts that taxpayer a’s failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to taxpayer a’s death executrix w represents that taxpayer a was married to taxpayer b who died on date taxpayer b named taxpayer a as beneficiary under annuity x which was sponsored by employer m and administered by financial_institution l on date taxpayer a signed form a to receive the distribution on date financial_institution l distributed_amount d from taxpayer b’s annuity x account into account z a non-ira account at financial_institution n on date taxpayer a died xxxxhoooohxxx executrix w asserts that on date under taxpayer a’s last will and testament she was appointed as independent executrix of taxpayer a’s estate and has submitted letters of independent executrixship issued by court b located in state l executrix w now wishes to complete the rollover of amount a on behalf of taxpayer a executrix w represents that prior to taxpayer a’s death she served as attorney- in-fact pursuant to a durable general power_of_attorney signed on date and is aware that taxpayer a signed form a on the same date section of forma permits the beneficiary to elect to roll over directly to an ira taxpayer a did not make such an election executrix w asserts that because taxpayer a died days after the distribution taxpayer a did not have adequate time in which to roll over amount d from annuity x taxpayer a had been in hospice care since before her late husband’s death on date until she died on date she required assistance with her living arrangements and her financial and legal affairs during their marriage taxpayer b had handled the business and financial matters taxpayer a maintained ira y at the time of the distribution of amount d based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from annuity x - with respect to your request to waive the day rollover requirement sec_403 of the code provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities code sec_403 provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed sec_403 provides that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution of kxxxxkxxkxxkxxxxkkk xxxxxxxxxxxkxkkkk property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code defines eligible_rollover_distribution excepted from the definition of eligible_rollover_distribution is any distribution required under code sec_401 sec_402 defines an eligible_retirement_plan for purposes of subsection c as including an ira described under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a does not reveal that she or executrix w who had a durable general power_of_attorney intended to roll over amount d into a rollover ira at the time the distribution was requested taxpayer a could have elected but did not elect a rollover when she signed form a on date therefore pursuant to sec_402 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from annuity x xxxxxxxxkkxxkkxkxkk xxxxxxxxxxxkxxkkxxk no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxx id number xxxxxx se t ep ra t4 at xxxxxxxxxxx sincerely yours ke laura warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
